Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered May 7, 1997, convicting him of criminal possession of stolen *473property in the second degree (two counts), grand larceny in the second degree (two counts), burglary in the third degree, criminal possession of stolen property in the fourth degree (two counts), criminal mischief in the third degree, grand larceny in the fourth degree, illegal possession of a vehicle identification number plate, unauthorized use of a motor vehicle in the third degree (two counts), possession of burglar’s tools, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.